DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 31-32, and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPray et al. (U.S. Patent Application Publication 2017/0002185), in view of Belias et al. (U.S. Patent 6,059,707) and Wilhelm (U.S. Patent Application Publication 2009/0155529).  Regarding Claims 1, 31, and 32, LaPray et al., hereafter “LaPray,” shows that it is known to have a roll of biodegradable articles (Abstract; [0083]) comprising a plurality of biodegradable bags each having a cylindrical member, wherein each of the plurality of biodegradable bags is manufactured using an environmentally friendly slurry which includes organic fibers ([0021-0022, 0024, 0068, 0084-0085]).  LaPray does not show a plurality of perforations forming a transverse line between each biodegradable bag.  Belias et al., hereafter “Belias,” shows that it is known to have a roll of bags including a plurality of perforations forming a transverse line between each bag of the plurality of bags (element 18; Column 3, lines 25-34).  It would have been obvious to one of ordinary skill in the art to include Belias’ perforations between LaPray’s plurality of biodegradable bags to form separable bags and facilitate use by the user (see Belias, Column 3, lines 30-31; Column 4, lines 1-2).  LaPray does not show the organic fibers in slurry/web form and the slurry including lignin polymer that has been removed.  Wilhelm shows having biodegradable sheet materials which include a fibrous web from an environmentally-friendly slurry of organic fibers and wherein the organic fibers of the environmentally friendly slurry include lignin polymers that are removed before forming the fibrous web ([0048, 0072-0073]).  It would have been obvious to one of ordinary skill to use Wilhelm’s slurry in LaPray’s article because removing the lignin imparts a more flexible, hydrophobic property (Wilhelm, [0048]) to the resulting fibers which would be desirable in a bag.
With respect to Claims 3-11 and 34-39, the examiner holds these claims as product-by-process claims which are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  The examiner interprets that LaPray shows the structure as noted above.

Claims 2 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPray, Belias, and Wilhelm, in view of Ferro (U.S. Patent Application Publication 2010/0325069).  LaPray shows the article of Claims 1 and 31, respectively, above, but he does not disclose that his biodegradable bags are dry cleaning bags.  Ferro shows that it is known to have biodegradable dry cleaning bags .

Claims 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LaPray, in view of Gendreau (U.S. Patent 5,090,559) and Wilhelm.  LaPray shows that it is known to have a biodegradable bag (Abstract) comprising a cylindrical member and manufactured from an environmentally friendly slurry which includes organic fibers (([0021-0022, 0024, 0068, 0084-0085]).  LaPray does not describe the specific dry cleaning bag shape.  Gendreau shows a dry cleaning bag with a first and second shoulder (element 96, 98).  It would have been obvious to one of ordinary skill in the art for LaPray’s bags to have the shape of Gendreau’s dry cleaning bags in order to make a bag applicable to the needs of dry cleaning businesses and customers.  LaPray does not specifically disclose making a bag from a web which comprises recycled fibers.  LaPray does not show the recycled organic fibers in slurry/web form and the slurry including lignin polymer that has been removed.  Wilhelm shows having biodegradable sheet materials which include a fibrous web from an environmentally-friendly slurry of recycled organic fibers and wherein the recycled organic fibers of the environmentally friendly slurry include lignin polymers that are removed before forming the fibrous web ([0048, 0072-0073, 0075]).  It would have been obvious to one of ordinary skill to use Wilhelm’s slurry in LaPray’s article because removing the lignin imparts a more flexible, hydrophobic property (Wilhelm, [0048]) to the resulting fibers which would be desirable in a bag.
With respect to Claims 13-21, the examiner holds these claims as product-by-process claims which are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  The examiner interprets that LaPray shows the structure as noted above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the arguments are directed to the claims as-amended which required further consideration and search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742